OFFICE OF THE ATIORNEY GENERAL OF TEXAS
                               AUSTIN




Honorable Clifford   9. Roe
CauntJ Attorney
Panola County
Carthago, Tolas
Dear Sir:




oarefully oonridsrstl   by t
request a8 follorrr




                                    rawn from said
                                    da ahall be paid
                                  red bl tha oounty
                                 g a aounty ludltozi
                                 nst said fund shall
                                and apprwad bjr tha
                        S-t of 8alU county and the
                        dllrbumrd on such approved
                        ts dram bT the aounty trraa-




     ala1 or a ocrunby eaploper whore
     thoriimd to be paid Srom tha orricrr8
     Fund is entitled to reost~e oompea8atioe if
       Honorable clifrord 8. Roe, F&g* a


            said offioial or amployea i8 lndabtod to
            sltbut the 8tat.e or county aa proridul In
            Saotlon ‘I or the so oalled    *orri00r8* Sal-
            ary .Lawr.
                   “If you should find that a oouaty
            offloial   or, employee who im indebted tomtha
            Btate or ooUoty is not entitled to reoeir*
           compensation fmm the Ofilow8* Salary -4
           until mid indrbtednetm hsa bean paid, than
           plrse  advim me if daliquant taxer ara aoa-
           rridrrad as lndrbtadnae8 again*8 tha State
           or county if 8aa.d oounty official or employee
           has been notified in writing of tha amount
           mhioh 18 due the Stat* or oounty ln &llquant
            CaXW.

                 Tha laws of the State of Tans protilde
           the maaner in wbioh, CoUnty Tax Colleotor-
           Annreorfb may send out notioau to fodividualn
           when their taxer are due.    This in my opin-
           lo5 ir a direct acknowledgsaent of e debt
           wbleh la due the State or oounty by an lndl-
           vidual, and 1 hogs that gou will 80 aonntrua
           thin partloular Act of tha Legislature so
           aa 80 iaslude del~qusnt taxes au eridanae
           of indebtedassr agdn6t the State and county;
           and that any eOunty offlalal   or employee who
           ban been aothorltsd to raorlre oompsnsatloa
           from the Offioers’ Salary Fur&dmay not IO-
           cslts same if ha has fallob to pay deliqueat
           taxel) whleh he owa# either to the State or
           county.*
                    Section 7 of Artlols Solee, Vernon’r     Annotiated
       %XES Civil     Btatutss, read8 a8 follow81
                 wao. 7. All monies dram I FOP @aid
           Offiaerat salary Puad or tide  *hall br paid
           out only on rarraBt8 approved by the aouaty
           auditor in oouoties harlng a oauotp auditor;
           otharwloo all elaiam againat aald fund shall
           first hare been aubitod and apprwrd by the
           comdm~cumrm* Cotlrt of sat4 county anb the
           aoniea rhall br dlmburaad on such apprwed
            olaims by warrants drawn by the oounty trem-
            urer on eald had.




i .-
I   Hsnorablo Qllfford         S. Roe, Pys


                '?rowar~a~t8hall
                                                   S


                                 bsdrarn onsaid fund
         or funds In fevor of aq psnoa   indebted to
         tha etate, county or to raid fimd or iA favor
         of his agent or aneignes until saoh debt i8
         paid.*
                  We GuOte from 61 Corpue U$#Xl5, pages 9+1-e                  and 3,
    as follows:
               "( I 4) 2. Tbxeu not Qabtr. A5 the
         obligation to pay tax%8 doe8 AOt rest DA aa7
         COAtXaat OXpress or iaprisd, OR UpOAt&5
         oonsant of the taxpayer       a tax 18 nota debt
         in the ordinary sense ot that wordi although
         it La n liability    or obligetion    and nmy ba
         a\.debt wider a particular     statUta, or In the
         hisher or enlarged 50~55 of the word 'debt*,
         as umbracfng aaX kind of a just damsad, and
         in mm3 jurisdlOtlOA8 a tAX i8 held to bts
         nothing asoro than a debt dum by the oltlesn
         to the taxing -5.r.      The obJ.fgatioA to py
         taxes not bsing eaAtraQtU%l,       it fOllOw5 that
         tax88 (ire not asrl3nabls a8 ordinary dabt8,
         uQesa    it is expreas4 so provliird,      nor are
         they ths rrubjeot of 5Ot off betwean the tarparor
         an6 the statr or muni8ipality,       nor do they
         draw  lntereot like ordinary obllgatloA8, saws
         vtfure tka statute 50 daolaras.       It i5, hnw-
         ever, the individual and not the property
         ahlcrb pays the tax, although ths property lo
         rssortad to for the purposs of ascertaiai~
         the snow& of the tax end for the ?urgoo% at
         snforeiag its     aymant v&era ths owner mker
         default.    But P t ha8 beon held that this
         diatination is too refined for any practlaabls
         prpoee     .m

                  We qwte      from 61 Corgw Jude,                page M3, as follows:
              *( I 1239 I (2)  Sot-oft or eounterclain -
         es a tax is not a debt in the ordinary sense,
         nor the liabma    for it  fOW6ed Ubon OontreUt.
         it cannot, unless the statute 80 pioriaee, be -
         pai6     OF nieohar    ed   by   mitt&g       off   Or    oounter-
         olaining agains & it a debt hue frcis the Auni-
         olgalit~ to the iadivldual taxpayer, and still
         less of course, a debt due from the oollecrtor
         of taxes in his private alpo~4tr.     . . .w
Honorable Clifierd   S. Fiw, Pa&e 4


           Pt Is au, opinion thut the tom "debt" u8.d fn
Seatif!& 7 of Artiole 591&e, V. A. C. S., aupra, ahhouldbr
const&ued so a6 to give it itn usual end ordinary manIn&.
           It is OUT further oplnlon that   aeunqu4nt taxor
duo the county arvl state should not be conetrued to indebted-
ne6m to the atats or count~'crbdffr aa+3 Section   7 cS the above
quote4 statute.    Thin aonstrllation'of tha rtatuta has boon
heretofore adopted by thf8 department. Bee O&dliOif     dated
August 30, 1898, written by Hon. A. lr.Gray, Aasirtant     At-
torney Osncral, and rsoorde4 in Vol. W&b, p. 896, Lot8er
opinlonm of the Attorne7 General of !JJoxam.a aopy of which
ia lnolo~e4 herewith Sor 7cur iafcrmatlon.



                                      AT.~!ORWW@EWEWLL
                                                    0F'FE.X.M



                                                Wm. 7. Faoeiag
                                                     Anrl8tant